DETAILED ACTION
Claims 1, 6-11, 13-15, 22-28, 30, 31, 36-41, 43-45, 52-58, 60, and 61 are considered for examination. Claims 1, 31, and 37 are amended. Claims 2-5, 12, 16-21, 29, 32-35, 42, 46-51, and 59 are canceled. Claim 61 is new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 1/5/2020 have been fully considered but they are not persuasive in full.
All previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. Additionally issues under §112 have arisen upon amendment and are included herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 20-22 and 24-25, that the amended claims recites one or more features which define over the previous combination of references, The Office finds this argument persuasive, however moot in light of a new combination of references which renders the newly claimed invention obvious. Details of the combination are provided below. 
Regarding arguments on page 22-24 that the noted reference Colby fails to disclose the added feature wherein students are assigned roles different from student and teacher roles and grouped according to their role, The Office finds this argument non-persuasive upon further review of the reference and the particular scope of the instant claims. As addressed herein, students are broadly classified into “roles” of best/top performers in Colby in ¶ [0282]-[0290] and in [0287] an educator chooses to group Colby is seen to disclose the newly claimed feature. Further definition of the term “roles” to include social positions or language similar to that in ¶ [0142] would aid in defining over the art of record and has not been found in the current search.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, all arguments not addressed in the previous Office Action in the Remarks are considered acquiescent forthwith. 
Priority








Applicant’s claim for the benefit of a prior-filed PCT application PCT/US14/61722 filed 10/22/2014 is acknowledged and satisfied in full for all claims barring any rejections under §112(a) herein. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 61/894,202 is acknowledged, however written description support for the features in claims 9-11, 15, 39-41, and 45 is provided only in the PCT application and thus the presented claims and dependents thereof do not receive the benefit of the provisional filing date. Priority applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for the particular methods of withholding display updates and notifications to other users of invalid input discussed in the noted claims) in order for the earlier priority date to be recognized for the claims noted above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 31, 61, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 31, and 61 recites the limitation "the at least one third element” on page 3 line 20 (w.r.t claim 1).  There is insufficient antecedent basis for this limitation in the claim. It is believed the limitation should refer to the “second element” for consistency.
All rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-11, 13-15, 22, 25, 31, 36, 38-41, 43-45, 52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rochelle et al. (2004/0072136 A1) in view of Jeong (US Pub. 2011/0318723 A1) in further view of Colby et al. (US Pub. 2014/0057240 A1) and, alternatively, in further view of Hau et al. (US Pub. 2008/0318200 A1).
In re Claim 1, Rochelle et al. discloses: a method for providing collaborative, digital learning experiences (at least at Figures 1-4, 8-12, and 14, wherein Rochelle et al. discloses a collaborative digital learning discussion system in ¶ [0009]-[0010], wherein students have personal electronic devices in Figure 3 and [0041]-[0050], and a teacher assigns learning experiences to the students through complex queries which include a plurality of interrelated parts in Figures 8-9 and [0108]-[0146]. Wherein students must complete multiple sets of response templates to answer such queries including multiple elements and media items. Wherein only upon submission of a response template or set of response templates in [0119] and [0124], a student can view the answers provided by other students to particular response templates associated with the query in Figures 11 and 12. Wherein Figure 14 details the general methodology disclosed in [0152]-[0167]. See also [0143], wherein user responses are freeform and text/image based), the method comprising: 
storing, by one or more processors, data for at least one learning experience, wherein the at least one learning experience is divided into a plurality of scenes including a plurality of elements to be provided in a predefined flow, wherein each element of the plurality of elements includes at least one item of media content (at least at Figures 4, and 7-12, wherein [0106] a complex query learning experience is stored in memory, wherein the learning experience is divided up into a plurality of sets of response templates (910a-n) (scenes) having a plurality of response templates/frames (910a(1-n)…910n(1-n)) which include text media content (1000A), as shown in Figure 9-12 and [0117]-[0146], etc. Wherein, additionally, upon teacher selection of a freeze button in [0119] and [0124], the learning experience flows ; 
providing, by the one or more processors, the at least one learning experience to a plurality of users via a plurality of user interfaces on a plurality of user devices (at least at Figures 2, 7, 9 and 14, wherein the query is transferred to a plurality of student devices in the classroom and displayed on their respective user interfaces. See at least [0062]. See wherein this is also provide to an instructor device in Figure 8 and (710), among others), wherein at least one user interface associated with at least one user is associated with a student role in the at least one learning experience, wherein the student role defines1 the media content that the at least one user is provided in the predefined flow of the at least one learning experience (at least at the student device role (720) which displays queries distributed to them by a teacher device in Figure 9-10 and as described above. Wherein the response template media content is presented to the user based upon the query being assigned to the student by a teacher in ¶ [0115], among others. Thereby the student’s role enables certain media content to be presented to the student), wherein another user interface associated with another user is associated with a teacher role in the at least one learning experience, wherein the teacher role defines2 the media content that the another user is provided in the predefined flow of the at least one learning experience (at least at the teacher/instructor device role (710) which enables the teacher to sequentially display a panel view of multiple student response templates progressing through complex queries assigned by the teacher in Figure 12 and ¶ [0128]-[0131]. Thereby the teacher’s role enables certain media content to be presented to the teacher), wherein the media content provided in the predefined flow to the another user associated with the teacher role is different than the media content provided in the predefined flow to the at least one user associated with the student role (at least at Figure 12 and Figure 10, wherein the content provided to the teacher device when viewing the predefined flow is different from the content provided to the student device when viewing the predefined flow), and wherein the another user associated with the teacher role launches the at least one learning experience to provide the at least one learning experience to the plurality of users via the plurality of user interfaces on the plurality of user devices (at least at the distribute button in Figure ; 
[…]; and 
receiving, by the one or more processors, data associated with at the least one user associated with the student role accessing the at least one first element and the at least one second element in the at least one learning experience via the at least one user interface of the at least one user device associated with the at least one user (at least at Figures 8-12, wherein a teacher may view the responses provided by individual students and receive aggregated feedback as to the performance of all students. See ¶ [0124]-[0127], etc.);
wherein the providing the at least one learning experience comprises [] withholding, according to the predefined flow, providing an update to media content in a current element, [], or an update to media content in a previous element in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with the current element is received from the at least one user via the at least one user interface of the at least one user device (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the user is prevented from viewing answers provided by other users for frames in a particular set of response templates until after they have submitted their responses for the frames in the particular set of response templates in (933), which includes a current frame they are completing. Thereby, user advancement in the learning experience is prevented at least in part as the media content in non-submitted frames are not updated to show responses from other users until the user’s responses are submitted, according to the predefined flow).
Rochelle et al. is arguably silent on the system automatically withholding updates to media content as the teach must manually select the “Freeze” button, but Jeong teaches: [a collaborative learning experience with a plurality of elements, which performs the steps of] automatically withholding, according to the predefine flow, providing an update to media content in a current element [] in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with the current element is received from the at least one user via the at least one user interface of the at least one user device (at least at Figures 12-13 and ¶ [0210]-[0214], wherein a sequence of flash cards are presented to a plurality of users simultaneously. Wherein the answers provided by other users to a particular flash card are only provided to the user once they have submitted their own answer. Wherein this flow occurs automatically, without the need for a user to specify this requirement).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for the freeze button configuration to be enabled automatically, such that users are always prevented from viewing the responses provided by others until they have provided their own responses, as taught by Jeong, for the purpose of ensuring that a user’s answers are not influenced by the answers of others for the benefit of helping ensure that the user’s submitted work is an accurate reflection of their knowledge. 
Rochelle et al. is also arguably silent on having certain elements group students into collaborative groups for that element, wherein there is a different group for every element, having the teacher define the groups, and enabling sharing of group responses between groups, but Colby et al. teaches: [a collaborative learning experience with a plurality of elements/challenges, which performs the steps of] wherein at least one first element of the plurality of elements is preconfigured to: (i) automatically associate the at least one user with at least one first predefined other user of the plurality of users in a first group of users for the at least one first element such that the first group of users can interact with each other through the at least one first element, wherein the remaining users of the plurality of users cannot interact with the first group of users through the at least one first element, (ii) share first user input associated with the at least one first element from the at least one user with one or more first predefined other4UA3870.DOCxPage 2 of 18Application No. 15/030,946Paper Dated: July 10, 2020 In Reply to USPTO Correspondence of January 10, 2020Attorney Docket No. 7192-1602084users of the plurality of users, (iii) provide an indication that the shared first user input associated with the at least one first element from the at least one user is received from the first group of users (at least at Figure 5A-B, and [0240]-[0250], [0282]-[0290] and [0220], wherein a plurality of students are given a plurality of challenges/elements. Wherein students are grouped into different groups for each challenge based upon educator input in [0220], and [0282]-[0290]. Wherein only students within a group , and (iv) automatically associated the at least one user with at least one first role different than the teacher role and the student role for the at least one first element, wherein the at least one first predefined other use of the plurality of users with which the at least one user is atomically associated with the in first group of users for the at least one first element is configured based on the teacher input received from the another user associated with the teacher role that launches the at least one learning experience  (at least at ¶ [0220], [0282]-[0290], wherein the first user is associated with a top/best performer role in the course based on previous challenge performances determined by the system and is placed in particular groups for each challenge based on pairing with other students currently having the top/best performer role as configured by the teacher input in [0284] and [0287] for the regrouping procedure)  wherein at least one second element of the plurality of elements is preconfigured to: (i) automatically associate the at least one user with at least one second predefined other user of the plurality of users  having the same at least one first role in a second group of users for the at least one second element, wherein the remaining users of the plurality of users cannot interact with the second group of users through the at least one second element, (ii) share second user input associated with the at least one second element from the at least one user with one or more second predefined other users of the plurality of users, (iii) provide an indication that the shared second user input associated with the at least one second element from the at least one user is received from the at least one user, wherein the at least one first predefined other user is different than the at least one second predefined other user (at least at Figure 5A-B, and [0240]-[0250], [0282]-[0290] and [0220], wherein the user is grouped in subsequent challenge rounds with the current group of users who are classified as having a top performer role which changes from round to round and may interact with these users within the interactive interface in Figure 5B)  (iv) automatically associate at least a portion of the remaining users in a third group of users for the at least one second element such that the third group of users can interact with each other through the at least one second element, wherein the remaining users of the plurality of users not in the third group of users cannot interact with the third group of users through the at least one third element, and (v) share third user input associated with the at least one second element from the at least a portion of the remaining users with one or more third predefined other users of the plurality of users, wherein the one or more second predefined other users are the same as the one or more third predefined other users (at least at Figure 5A-B and [0240] wherein other groups of users are assigned to the same element and may internally collaborate within their groups via the interface in Figure 5B. Wherein [0246], [0258] after the students within the group reach a consensus they may view the answers provided by other groups for the challenge as in [0267]), wherein the one or more first predefined other users are different than the one or more second predefined other users, wherein the first group of users is different than the second group of users, and wherein the third group of users is different that the first group of users and the second group of users (at least at ¶ [0282]-[0290], wherein different groups are chosen for each challenge).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for students to be placed in unique groups when they reach certain collaborative elements, as taught by Colby et al., for the purpose of assessing the user’s collaboration skills with a variety of individuals, for the benefit of expanding the user’s pedagogic exposure and experience working together with diverse peers. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for teachers to control how groups are formed to group students based on their performance roles, as taught by Colby et al., for the purpose of enabling the teacher to control how students are grouped based on their abilities, for the benefit of allowing students to work with peers of similar abilities and reduce social loafing.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for groups to share their responses with other groups, as taught by Colby et al., for the purpose of facilitating collaboration and communication between students after they have conducted their own analysis for the benefit of expanding students points of view and opportunities for discussion.
Alternatively, under MPEP §706.02(I)(A)&(B) in case the intended scope of the claimed term “defines” is disputed, Rochelle et al. is arguably silent on the system providing different media content to the teacher and student based entirely upon their role, but Hau et al. teaches: [a query based educational wherein the teacher role defines the media content that the another user is provided in the predefined flow of the at least one learning experience, wherein the media content provided in the predefined flow to the another user associated with the teacher role is different than the media content provided in the predefined flow to the at least one user associated with the student role (at least at Figure 4 and 5, wherein a teacher device may view additional content (138-146) related to a question of a set of ordered questions (110) displayed on a student device (12), which is not displayed to the student device unless selected by the teacher, based entirely upon the role of the teacher device and the role of the student device in [0090]-[0096] and [0105]-[0107]). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for the media content to include additional information on a question for a teacher which is not provided to a student based entirely upon their role, as taught by Hau et al., for the purpose of providing the teacher with additional ways to teach students content that is not automatically provided to the student for the benefit of increasing the teacher’s teaching effectiveness and encouraging communication between students and educators regarding the rationale behind query answers.
In re Claim 6, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 5 discloses the claimed invention as shown above. Rochelle et al. further discloses: determining, by the one or more processors, that the expected user input is a valid user input; and in response to determining that the expected user input is a valid user input, providing, by the one or more processors, the update to the media content in the current element, [], or the update to the media content in the previous element in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the answers provided by others in a particular response template are provided to the user after they have successfully submitted their response for all elements of a response template).
In re Claim 8, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. further discloses: wherein the update to the media content in the current element, [], or the update to the media content in the previous element in the learning experience comprises expected user input from at least one other user interface of at least one other user device associated with at least one other user of the plurality of users (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the answers provided by others for all elements answered by the user in a particular response template set are provided to the user after they have submitted their response for all elements of a response template set).
In re Claim 9, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Rochelle et al. further discloses: wherein the providing the at least one learning experience comprises automatically withholding, according to the predefined flow, providing an update to media content in a current element, [], or an update to media content in a previous element in the at least one learning experience to two or more user interfaces of two or more user devices associated with two or more users by preventing the two or more user interfaces of the two or more user devices associated with the two or more users from advancing in the learning experience until an expected user input associated with the current element is received from at least one of the two or more users via at least one of the two or more user interfaces, and wherein the two or more users are associated with each other by the at least one element (at least at Figures 9-12, wherein two users who both receive the same complex query and elements therein, are unable to view the solutions provided by their classmates until they have each submitted their individual responses. See [0119] and [0124], etc. Similarly, see Jeong, wherein this flow is performed automatically as combined above).
In re Claim 10, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. further discloses: wherein the providing the at least one learning experience comprises withholding providing an update to media content in a current element, [], or an update to media content in a previous element in the learning experience to the at least one user until an expected user input associated with the current element is received from at least one other user of the plurality of users wherein the providing the at least one learning experience comprises automatically withholding, according to the predefined flow, providing an update to media content in a current element, [], or an update to media content in a previous element in the learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with the current element is received from at least one other user device associated with at least one other user of the plurality of users (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the answers provided by others for all elements answered by the user in a particular response template are provided to the user after they have submitted their response for all elements of a response template set. Wherein these other student responses cannot be provided to the student until they are submitted by at least one other student or the teacher as in Figure 11. Also, see Jeong wherein this flow occurs automatically as cited above).
In re Claim 11, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. further discloses: wherein the providing the at least one learning experience comprises automatically withholding, according to the predefined flow, providing an update to media content in two or more current elements, [], or an update to media content in a previous element in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with each of the two or more current elements is received from the at least one user device associated with the at least one user (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the answers provided by others for all elements in a particular set of response templates are provided to the user only after they have submitted their responses for all elements of the set of response templates by hitting (933) in [0120]. Also, see Jeong wherein this flow occurs automatically as cited above).
In re Claim 13, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. further discloses: receiving, by the one or more processors, unexpected user input from the at least one user of the plurality of users via the at least one user interface of the at least one user device associated with the at least one user; and associating, by the one or more processors, the unexpected user input with a particular element of the plurality of elements (at least at Figure 11 and [0128], wherein the user may input an answer to the system and the system will note the particular frame that the input was received for 
In re Claim 14, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Jeong teaches: receiving, by the one or more processors, at least one additional element from the at least one user; and modifying, by the one or more processors, at least one scene of the plurality of scenes to include the at least one additional element (at least at ¶ [0249], wherein the user may create their own card questions to be added to the questions asked of the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., to enable users to create their own questions to be answered by other users, as taught by Jeong, for the purpose of enabling users to increase the amount of questions available to be asked by the system for the benefit of increasing the extensibility and pedagogic coverage of the system.
In re Claim 15, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 13 discloses the claimed invention as shown above. Rochelle et al. further discloses: notifying, by the one or more processors, via at least one other user interface of at least one other user device, at least one other user of the plurality of users substantially in real-time of the unexpected user input and the particular element associated with the unexpected user input (at least at Figure 11 and 12, wherein once a student submits their response including their answers, it is available for review by the instructor. Wherein the teacher is then notified in substantially real-time of answers provided by the student for each element. Wherein incorrect answers are unexpected by at least the teacher. See ¶ [0124]-[0146]).
In re Claim 22, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. further discloses: mapping, by the one or more processors, the data associated with the at least one user interface of the at least one device associated with the at least one user of the plurality of users accessing the at least one first element in the at least one learning experience to at least one learning standard (at 
In re Claim 25, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. further discloses: wherein the at least one item of media content comprises at least one of text, audio, an image, and a video (at least at Figure 10, wherein the response templates comprise at least textual prompts and responses. See also Figure 12 and [0143], wherein other content is disclosed).
In re Claim 31, Rochelle et al. discloses: a system for providing collaborative, digital learning experiences (at least at Figures 1-4, 8-12, and 14, wherein Rochelle et al. discloses a collaborative digital learning discussion system in ¶ [0009]-[0010], wherein students have personal electronic devices in Figure 3 and [0041]-[0050], and a teacher assigns learning experiences to the students through complex queries which include a plurality of interrelated parts in Figures 8-9 and [0108]-[0146]. Wherein students must complete multiple sets of response templates to answer such queries including multiple elements and media items. Wherein only upon submission of a response template or set of response templates in [0119] and [0124], a student can view the answers provided by other students to particular response templates associated with the query in Figures 11 and 12. Wherein Figure 14 details the general methodology disclosed in [0152]-[0167]. See also [0143], wherein user responses are freeform and text/image based), the system comprising: 
at least one non-transitory computer-readable storage medium in communication with at least one processor and having instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
storing data for at least one learning experience, wherein the at least one learning experience is divided into a plurality of scenes including a plurality of elements to be provided in a predefined flow, wherein each element of the plurality of elements includes at least one item of media content (at least at Figures 4, and 7-12, wherein [0106] a complex query learning experience is stored in memory, wherein the learning experience is divided up into a plurality of sets of response templates (910a-n) (scenes) having a plurality of response templates/frames (910a(1-n)…910n(1-n)) which include text media content (1000A), as shown in Figure 9-12 and [0117]-[0146], etc. Wherein, additionally, upon teacher selection of ; 
providing, the at least one learning experience to a plurality of users via a plurality of user interfaces on a plurality of user devices (at least at Figures 2, 7, 9 and 14, wherein the query is transferred to a plurality of student devices in the classroom and displayed on their respective user interfaces. See at least [0062]. See wherein this is also provide to an instructor device in Figure 8 and (710), among others), wherein at least one user interface associated with at least one user is associated with a student role in the at least one learning experience, wherein the student role defines2 the media content that the at least one user is provided in the predefined flow of the at least one learning experience (at least at the student device role (720) which displays queries distributed to them by a teacher device in Figure 9-10 and as described above. Wherein the response template media content is presented to the user based upon the query being assigned to the student by a teacher in ¶ [0115], among others. Thereby the student’s role enables certain media content to be presented to the student), wherein another user interface associated with another user is associated with a teacher role in the at least one learning experience, wherein the teacher role defines2 the media content that the another user is provided in the predefined flow of the at least one learning experience (at least at the teacher/instructor device role (710) which enables the teacher to sequentially display a panel view of multiple student response templates progressing through complex queries assigned by the teacher in Figure 12 and ¶ [0128]-[0131]. Thereby the teacher’s role enables certain media content to be presented to the teacher), wherein the media content provided in the predefined flow to the another user associated with the teacher role is different than the media content provided in the predefined flow to the at least one user associated with the student role (at least at Figure 12 and Figure 10, wherein the content provided to the teacher device when viewing the predefined flow is different from the content provided to the student device when viewing the predefined flow), and wherein the another user associated with the teacher role launches the at least one learning experience to provide the at least one learning experience to the plurality of users via the plurality of user interfaces on the plurality of user devices (at least at the distribute button in Figure ;
[…]; and 
receiving data associated with at the least one user associated with the student role accessing the at least one first element and the at least one second element in the at least one learning experience via the at least one user interface of the at least one user device associated with the at least one user (at least at Figures 8-12, wherein a teacher may view the responses provided by individual students and receive aggregated feedback as to the performance of all students. See ¶ [0124]-[0127], etc.);
wherein the providing the at least one learning experience comprises [] withholding, according to the predefined flow, providing an update to media content in a current element, [], or an update to media content in a previous element in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with the current element is received from the at least one user via the at least one user interface of the at least one user device (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the user is prevented from viewing answers provided by other users for frames in a particular set of response templates until after they have submitted their responses for the frames in the particular set of response templates in (933), which includes a current frame they are completing. Thereby, user advancement in the learning experience is prevented at least in part as the media content in non-submitted frames are not updated to show responses from other users until the user’s responses are submitted, according to the predefined flow).
Rochelle et al. is arguably silent on the system automatically withholding updates to media content as the teach must manually select the “Freeze” button, but Jeong teaches: [a collaborative learning experience with a plurality of elements, which performs the steps of] automatically withholding, according to the predefine flow, providing an update to media content in a current element [] in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with the current element is received from the at least one user via the at least one user interface of the at least one user device (at least at Figures 12-13 and ¶ [0210]-[0214], wherein a sequence of flash cards are presented to a plurality of users simultaneously. Wherein the answers provided by other users to a particular flash card are only provided to the user once they have submitted their own answer. Wherein this flow occurs automatically, without the need for a user to specify this requirement).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for the freeze button configuration to be enabled automatically, such that users are always prevented from viewing the responses provided by others until they have provided their own responses, as taught by Jeong, for the purpose of ensuring that a user’s answers are not influenced by the answers of others for the benefit of helping ensure that the user’s submitted work is an accurate reflection of their knowledge. 
Rochelle et al. is also arguably silent on having certain elements group students into collaborative groups for that element, wherein there is a different group for every element, having the teacher define the groups, and enabling sharing of group responses between groups, but Colby et al. teaches: [a collaborative learning experience with a plurality of elements/challenges, which performs the steps of] wherein at least one first element of the plurality of elements is preconfigured to: (i) automatically associate the at least one user with at least one first predefined other user of the plurality of users in a first group of users for the at least one first element such that the first group of users can interact with each other through the at least one first element, wherein the remaining users of the plurality of users cannot interact with the first group of users through the at least one first element, (ii) share first user input associated with the at least one first element from the at least one user with one or more first predefined other4UA3870.DOCxPage 2 of 18Application No. 15/030,946Paper Dated: July 10, 2020 In Reply to USPTO Correspondence of January 10, 2020Attorney Docket No. 7192-1602084users of the plurality of users, (iii) provide an indication that the shared first user input associated with the at least one first element from the at least one user is received from the first group of users (at least at Figure 5A-B, and [0240]-[0250], [0282]-[0290] and [0220], wherein a plurality of students are given a plurality of challenges/elements. Wherein students are grouped into different groups for each challenge based upon educator input in [0220], and [0282]-[0290]. Wherein only students within a group collaborate in answering a question and can view each other’s answer via the interface provided in Figure , and (iv) automatically associated the at least one user with at least one first role different than the teacher role and the student role for the at least one first element, wherein the at least one first predefined other use of the plurality of users with which the at least one user is atomically associated with the in first group of users for the at least one first element is configured based on the teacher input received from the another user associated with the teacher role that launches the at least one learning experience  (at least at ¶ [0220], [0282]-[0290], wherein the first user is associated with a top/best performer role in the course based on previous challenge performances determined by the system and is placed in particular groups for each challenge based on pairing with other students currently having the top/best performer role as configured by the teacher input in [0284] and [0287] for the regrouping procedure)  wherein at least one second element of the plurality of elements is preconfigured to: (i) automatically associate the at least one user with at least one second predefined other user of the plurality of users  having the same at least one first role in a second group of users for the at least one second element, wherein the remaining users of the plurality of users cannot interact with the second group of users through the at least one second element, (ii) share second user input associated with the at least one second element from the at least one user with one or more second predefined other users of the plurality of users, (iii) provide an indication that the shared second user input associated with the at least one second element from the at least one user is received from the at least one user(at least at Figure 5A-B, and [0240]-[0250], [0282]-[0290] and [0220], wherein the user is grouped in subsequent challenge rounds with the current group of users who are classified as having a top performer role which changes from round to round and may interact with these users within the interactive interface in Figure 5B)  (iv) automatically associate at least a portion of the remaining users in a third group of users for the at least one second element such that the third group of users can interact with each other through the at least one second element, wherein the remaining users of the plurality of users not in the third group of users cannot interact with the third group of users through the at least one third element, and (v) share third user input associated with the at least one second element from the at least a portion of the remaining users with one or more third predefined other users of the plurality of users, wherein the one or more second predefined other users are the same as the one or more third predefined other users (at least at Figure 5A-B and [0240] wherein other groups of users are assigned to the same element and may internally collaborate within their groups via the interface in Figure 5B. Wherein [0246], [0258] after the students within the group reach a consensus they may view the answers provided by other groups for the challenge as in [0267]), wherein the one or more first predefined other users are different than the one or more second predefined other users, wherein the first group of users is different than the second group of users, and wherein the third group of users is different that the first group of users and the second group of users (at least at ¶ [0282]-[0290], wherein different groups are chosen for each challenge).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for students to be placed in unique groups when they reach certain collaborative elements, as taught by Colby et al., for the purpose of assessing the user’s collaboration skills with a variety of individuals, for the benefit of expanding the user’s pedagogic exposure and experience working together with diverse peers. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for teachers to control how groups are formed to group students based on their performance roles, as taught by Colby et al., for the purpose of enabling the teacher to control how students are grouped based on their abilities, for the benefit of allowing students to work with peers of similar abilities and reduce social loafing.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for groups to share their responses with other groups, as taught by Colby et al., for the purpose of facilitating collaboration and communication between students after they have conducted their own analysis for the benefit of expanding students points of view and opportunities for discussion.
Alternatively, under MPEP §706.02(I)(A)&(B) in case the intended scope of the claimed term “defines” is disputed, Rochelle et al. is arguably silent on the system providing different media content to the teacher and student based entirely upon their role, but Hau et al. teaches: [a query based educational system with distinct teacher and student roles] wherein the teacher role defines the media content that the another user is provided in the predefined flow of the at least one learning experience, wherein the media content provided in the predefined flow to the another user associated with the teacher role is different than the media content provided in the predefined flow to the at least one user associated with the student role (at least at Figure 4 and 5, wherein a teacher device may view additional content (138-146) related to a question of a set of ordered questions (110) displayed on a student device (12), which is not displayed to the student device unless selected by the teacher, based entirely upon the role of the teacher device and the role of the student device in [0090]-[0096] and [0105]-[0107]). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for the media content to include additional information on a question for a teacher which is not provided to a student based entirely upon their role, as taught by Hau et al., for the purpose of providing the teacher with additional ways to teach students content that is not automatically provided to the student for the benefit of increasing the teacher’s teaching effectiveness and encouraging communication between students and educators regarding the rationale behind query answers.
In re Claim 36, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 35 discloses the claimed invention as shown above. Rochelle et al. further discloses: determining that the expected user input is a valid user input; and in response to determining that the expected user input is a valid user input providing the update to the media content in the current element, [], or the update to the media content in the previous element in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the answers provided by others in a particular response template are provided to the user after they have successfully submitted their response for all elements of a response template).
In re Claim 38, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. further discloses: wherein the update to the media content in the current element, [], or the update to the media content in the previous element in the learning experience comprises expected user input from at least one other user interface of at least one other user device associated with at least one other user of the plurality of users (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the answers provided 
In re Claim 39, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Modified Rochelle et al. further discloses: wherein the providing the at least one learning experience comprises automatically withholding, according to the predefined flow, providing an update to media content in a current element, [], or an update to media content in a previous element in the at least one learning experience to two or more user interfaces of two or more user devices associated with two or more users by preventing the two or more user interfaces of the two or more user devices associated with the two or more users from advancing in the learning experience until an expected user input associated with the current element is received from at least one of the two or more users via at least one of the two or more user interfaces, and wherein the two or more users are associated with each other by the at least one element (at least at Figures 9-12, wherein two users who both receive the same complex query and elements therein, are unable to view the solutions provided by their classmates until they have each submitted their individual responses. See [0119] and [0124], etc. Similarly, see Jeong, wherein this flow is performed automatically as combined above).
In re Claim 40, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 41 discloses the claimed invention as shown above. Rochelle et al. further discloses: wherein the providing the at least one learning experience comprises withholding providing an update to media content in a current element, [], or an update to media content in a previous element in the learning experience to the at least one user until an expected user input associated with the current element is received from at least one other user of the plurality of users wherein the providing the at least one learning experience comprises automatically withholding, according to the predefined flow, providing an update to media content in a current element, [], or an update to media content in a previous element in the learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with the current element is received from at least one other user device associated with at least one other user of the plurality of users (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the answers provided by others for all elements answered by the user in a particular response template are provided to the user after they have submitted their response for all elements of a response template set. Wherein these other student responses cannot be provided to the student until they are submitted by at least one other student or the teacher as in Figure 11. Also, see Jeong wherein this flow occurs automatically as cited above).
In re Claim 41, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. further discloses: wherein the providing the at least one learning experience comprises automatically withholding, according to the predefined flow, providing an update to media content in two or more current elements, [], or an update to media content in a previous element in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with each of the two or more current elements is received from the at least one user device associated with the at least one user (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the answers provided by others for all elements in a particular set of response templates are provided to the user only after they have submitted their responses for all elements of the set of response templates by hitting (933) in [0120]. Also, see Jeong wherein this flow occurs automatically as cited above).
In re Claim 43, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. further discloses: receiving unexpected user input from the at least one user of the plurality of users via the at least one user interface of the at least one user device associated with the at least one user; and associating the unexpected user input with a particular element of the plurality of elements 
In re Claim 44, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Jeong teaches: receiving at least one additional element from the at least one user; and modifying at least one scene of the plurality of scenes to include the at least one additional element (at least at ¶ [0249], wherein the user may create their own card questions to be added to the questions asked of the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., to enable users to create their own questions to be answered by other users, as taught by Jeong, for the purpose of enabling users to increase the amount of questions available to be asked by the system for the benefit of increasing the extensibility and pedagogic coverage of the system.
In re Claim 45, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 43 discloses the claimed invention as shown above. Rochelle et al. further discloses: notifying via at least one other user interface of at least one other user device, at least one other user of the plurality of users substantially in real-time of the unexpected user input and the particular element associated with the unexpected user input (at least at Figure 11 and 12, wherein once a student submits their response including their answers, it is available for review by the instructor. Wherein the teacher is then notified in substantially real-time of answers provided by the student for each element. Wherein incorrect answers are unexpected by at least the teacher. See ¶ [0124]-[0146]).
In re Claim 52, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. further discloses: mapping the data associated with the at least one user interface of the at least one device associated with the at least one user of the plurality of users accessing at least one element in the at least one learning experience to at least one learning standard (at least at Figure 11 and 12, wherein once a student submits their response including their answers, it is aggregated with the other students to demonstrate a learning standard for the class. See ¶ [0124]-[0146]).
In re Claim 55, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. further wherein the at least one item of media content comprises at least one of text, audio, an image, and a video (at least at Figure 10, wherein the response templates comprise at least textual prompts and responses. See also Figure 12 and [0143], wherein other content is disclosed).
Claims 7, 23, 24, 28, 30, 37, 53, 54, 58, and 60, are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al., as applied to claims 1 and 31, respectively, in view of Rochelle (US Pub. 2013/031622 A) herein “Zaner”2.
In re Claim 7, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] determining, by the one or more processors, that the expected user input is an invalid user input; and in response to determining that the expected user input is an invalid user input, providing, by the one or more processors, additional information associated with the current element or at least one alternative element to the at least the one user interface of the at least one user device associated with the at least one user (at least at ¶ [0046] and [0049], wherein a system tracks if a user provides and incorrect response and provides a hint to aid the user in reaching the correct answer, or provides a hint if not response is inputted into the system within a period of time). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, to track invalid user inputs and provides information to the user accordingly, as taught by Zaner, for the purpose of aiding the user in obtaining the correct responses or to respond within a reasonable amount of time for the benefit of facilitating the learning process.
In re Claim 23, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] receiving, by the one or more processors, data comprising at least one of an indication of whether the at least one user interface of the at least one user device associated with the at least one user is currently accessing the first at least one element and an amount of time that the at least one user interface of the at least one user device associated with the at least one user has spent accessing the first at least one element (at least at [0039]-[0048], wherein at least if students are working on an element is tracked and the time of this interaction is tracked). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, to collect information of student interaction as they work in groups to complete problems, as taught by Zaner, for the purpose of evaluating students collaboration and problem solving skills for the benefit of increasing the pedagogic value and assessment potential of the system.
In re Claim 24, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] receiving, by the one or more processors, data associated with the at least one user interface of the at least one user device associated with the at least one user of the plurality of users accessing a plurality of different learning experiences (at least at [0033] and [0039]-[0048], wherein the system collects data with a user’s learning experiences and stores this data for a plurality of different tasks). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, to collect student performance data on a plurality of different tasks, as taught by Zaner, for the purpose of evaluating students collaboration and problem solving skills over a period of times and different tasks for the benefit of increasing the pedagogic value and assessment potential of the system.
In re Claim 28, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] providing, by the one or more processors, a digital marketplace comprising data for a plurality of learning experiences accessible over a network by the plurality of user devices (at least at [0026], [0033] and Figure 1, wherein 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, a central server for hosting the plurality of stored learning activities, as taught by Zaner, for the purpose of housing the content in a single remote location which is accessible to a plurality of device for the benefit of increasing the extensibility of the system to serve several remote locations.
In re Claim 30, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] automatically pushing, by the one or more processors, a plurality of learning experience masters comprising data for a plurality of learning experiences to a portion of the plurality of user devices associated with a portion of the plurality of users (at least at [0026], [0033] and Figure 1, wherein the coordinating unit (140) houses the plurality of learning activities is accessible over a network for providing such activities to the plurality of students. Wherein this content is pushed automatically in ¶ [0033]). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, a central server for automatically push content to users based on collected data, as taught by Zaner, for the purpose of tailoring the provision of content to suit students abilities, for the benefit of increasing the pedagogic impact of the activities.
In re Claim 37, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle discloses the showing the content of others for a current element based upon the user providing a valid input as described in claim 36. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] determining that the expected user input is an invalid user input; and  in response to determining that the expected user input is an invalid user input providing additional information associated with the current element or at least one alternative element to the at least one user interface of the at least one user device associated with the at least one user (at least at ¶ [0046] and 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, to track invalid user inputs and provides information to the user accordingly, as taught by Zaner, for the purpose of aiding the user in obtaining the correct responses or to respond within a reasonable amount of time for the benefit of facilitating the learning process.
In re Claim 53, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] wherein the one or more processors perform operations comprising: receiving data comprising at least one of an indication of whether the at least one user interface of the at least one user device associated with the at least one user is currently accessing the at least one element and an amount of time that the at least one user interface of the at least one user device associated with the at least one user has spent accessing the at least one element (at least at [0039]-[0048], wherein at least if students are working on an element is tracked and the time of this interaction is tracked). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, to collect information of student interaction as they work in groups to complete problems, as taught by Zaner, for the purpose of evaluating students collaboration and problem solving skills for the benefit of increasing the pedagogic value and assessment potential of the system.
In re Claim 54, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] wherein the one or more processors perform operations comprising: receiving data associated with the at least one user interface of the at least one user device associated with the at least one user of the plurality of users accessing a plurality of different learning experience (at least at [0033] and [0039]-[0048], wherein the 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, to collect student performance data on a plurality of different tasks, as taught by Zaner, for the purpose of evaluating students collaboration and problem solving skills over a period of times and different tasks for the benefit of increasing the pedagogic value and assessment potential of the system.
In re Claim 58, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] providing a digital marketplace comprising data for a plurality of learning experiences accessible over a network by the plurality of user devices (at least at [0026], [0033] and Figure 1, wherein the coordinating unit (140) houses the plurality of learning activities and is accessible over a network for providing such activities to the plurality of students). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, a central server for hosting the plurality of stored learning activities, as taught by Zaner, for the purpose of housing the content in a single remote location which is accessible to a plurality of device for the benefit of increasing the extensibility of the system to serve several remote locations.
In re Claim 60, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Zaner teaches: [a collaborative learning experience, comprising] wherein the one or more processors perform operations comprising: automatically pushing a plurality of learning experience masters comprising data for a plurality of learning experiences to a portion of the plurality of user devices associated with a portion of the plurality of users (at least at [0026], [0033] and Figure 1, wherein the coordinating unit (140) houses the plurality of learning activities is accessible over a network for providing such activities to the plurality of students. Wherein this content is pushed automatically in ¶ [0033]). 
Rochelle, a central server for automatically push content to users based on collected data, as taught by Zaner, for the purpose of tailoring the provision of content to suit students abilities, for the benefit of increasing the pedagogic impact of the activities.
Claim 26, 27, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al., as applied to claims 1 and 31, respectively, in view of Shaffer et al. (US Pub. 2015/0331553 A1)3.
In re Claim 26, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Shaffer et al. teaches: [a digital content system, comprising] receiving, by the one or more processors, at least one review of the at least one learning experience from the at least one user via the at least one user interface of the at least one user device; and providing, by the one or more processors, the at least one review of the learning experience and the data associated with the at least one user interface of the at least one user device associated with the at least one user of the plurality of users accessing the at least one element in the at least one learning experience to a creator of the at least one learning experience (at least at Figure 5 and ¶ [0059] – [0068], wherein the system tracks a user’s engagement with content and their time accessing various elements of the content, and this informational dashboard is sent to the content creator to aid in their alterations). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, have user’s input review information and data regarding the content, as taught by Shaffer et al., for the purpose of enabling the content creator to identify portions of the content which need to be improved for the benefit of increasing the system’s ability to incorporate user feedback and improve the provided educational contents.
In re Claim 27, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 1 discloses the claimed invention as shown above. Rochelle et al. is Shaffer et al. teaches: [a digital content system, comprising] receiving, by the one or more processors, user input; and creating, by the one or more processors, a learning experience master comprising the data for the at least one learning experience based at least partly on the user input (at least at Figure 5 and ¶ [0059] – [0068], wherein the system tracks a user’s engagement with content and their time accessing various elements of the content, and this informational dashboard is sent to the content creator to aid in their alterations). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, have user’s input review information and data regarding the content, as taught by Shaffer et al., for the purpose of enabling the content creator to identify portions of the content which need to be improved and create content which meets these needs for the benefit of increasing the system’s ability to incorporate user feedback and improve the provided educational contents.
In re Claim 56, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Shaffer et al. teaches: [a digital content system, comprising] receiving at least one review of the at least one learning experience from the at least one user via the at least one user interface of the at least one user device; and providing the at least one review of the learning experience and the data associated with the at least one user interface of the at least one user device associated with the at least one user of the plurality of users accessing the at least one element in the at least one learning experience to a creator of the at least one learning experience (at least at Figure 5 and ¶ [0059] – [0068], wherein the system tracks a user’s engagement with content and their time accessing various elements of the content, and this informational dashboard is sent to the content creator to aid in their alterations). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, have user’s input review information and data regarding the content, as taught by Shaffer et al.
In re Claim 57, the previous combination of Rochelle et al., Jeong, Colby et al., and alternatively Hau et al. as applied to claim 31 discloses the claimed invention as shown above. Rochelle et al. is arguably silent on, but Shaffer et al. teaches: [a digital content system, comprising] receiving, by the one or more processors, user input; and creating, by the one or more processors, a learning experience master comprising the data for the at least one learning experience based at least partly on the user input (at least at Figure 5 and ¶ [0059] – [0068], wherein the system tracks a user’s engagement with content and their time accessing various elements of the content, and this informational dashboard is sent to the content creator to aid in their alterations). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle, have user’s input review information and data regarding the content, as taught by Shaffer et al., for the purpose of enabling the content creator to identify portions of the content which need to be improved and create content which meets these needs for the benefit of increasing the system’s ability to incorporate user feedback and improve the provided educational contents.
Claims 61 is rejected under 35 U.S.C. 103 as being unpatentable over Rochelle et al. in view of Jeong,  in further view of Colby et al. and, alternatively, in further view of Hau et al. and Osoegawa (US Pub. 2006/0160055 A1).
In re Claim 61, Rochelle et al. discloses: a method for providing collaborative, digital learning experiences (at least at Figures 1-4, 8-12, and 14, wherein Rochelle et al. discloses a collaborative digital learning discussion system in ¶ [0009]-[0010], wherein students have personal electronic devices in Figure 3 and [0041]-[0050], and a teacher assigns learning experiences to the students through complex queries which include a plurality of interrelated parts in Figures 8-9 and [0108]-[0146]. Wherein students must complete multiple sets of response templates to answer such queries including multiple elements and media items. Wherein only upon submission of a response template or set of response templates in [0119] and [0124], a student can view the answers provided by other students to particular response templates associated with the query in Figures 11 and 12. Wherein Figure 14 details the general methodology disclosed in [0152]-[0167]. See also [0143], wherein user responses are freeform and text/image based), the method comprising: 
storing, by one or more processors, data for at least one learning experience, wherein the at least one learning experience is divided into a plurality of scenes including a plurality of elements to be provided in a predefined flow, wherein each element of the plurality of elements includes at least one item of media content (at least at Figures 4, and 7-12, wherein [0106] a complex query learning experience is stored in memory, wherein the learning experience is divided up into a plurality of sets of response templates (910a-n) (scenes) having a plurality of response templates/frames (910a(1-n)…910n(1-n)) which include text media content (1000A), as shown in Figure 9-12 and [0117]-[0146], etc. Wherein, additionally, upon teacher selection of a freeze button in [0119] and [0124], the learning experience flows such that the responses frames provided by other users to a particular frame are only provided to the user after they submit their response to the particular frame); 
providing, by the one or more processors, the at least one learning experience to a plurality of users via a plurality of user interfaces on a plurality of user devices (at least at Figures 2, 7, 9 and 14, wherein the query is transferred to a plurality of student devices in the classroom and displayed on their respective user interfaces. See at least [0062]. See wherein this is also provide to an instructor device in Figure 8 and (710), among others), wherein at least one user interface associated with at least one user is associated with a student role in the at least one learning experience, wherein the student role defines4 the media content that the at least one user is provided in the predefined flow of the at least one learning experience (at least at the student device role (720) which displays queries distributed to them by a teacher device in Figure 9-10 and as described above. Wherein the response template media content is presented to the user based upon the query being assigned to the student by a teacher in ¶ [0115], among others. Thereby the student’s role enables certain media content to be presented to the student), wherein another user interface associated with another user is associated with a teacher role in the at least one learning experience, wherein the teacher role defines2 the media content that the another user is provided in the predefined flow of the at least one learning experience (at least at the teacher/instructor device role (710) which enables the teacher to sequentially display a panel view of multiple student response templates progressing through complex queries assigned by the teacher in Figure 12 and ¶ [0128]-[0131]. Thereby the teacher’s role enables certain media content to be presented to the teacher), wherein the media content provided in the predefined flow to the another user associated with the teacher role is different than the media content provided in the predefined flow to the at least one user associated with the student role (at least at Figure 12 and Figure 10, wherein the content provided to the teacher device when viewing the predefined flow is different from the content provided to the student device when viewing the predefined flow), and wherein the another user associated with the teacher role launches the at least one learning experience to provide the at least one learning experience to the plurality of users via the plurality of user interfaces on the plurality of user devices (at least at the distribute button in Figure 8, ¶ [0115] and [0063], among others, wherein the teacher device sends complex queries to student device for completion); 
[…]; and 
receiving, by the one or more processors, data associated with at the least one user associated with the student role accessing the at least one first element and the at least one second element in the at least one learning experience via the at least one user interface of the at least one user device associated with the at least one user (at least at Figures 8-12, wherein a teacher may view the responses provided by individual students and receive aggregated feedback as to the performance of all students. See ¶ [0124]-[0127], etc.);
wherein the providing the at least one learning experience comprises [] withholding, according to the predefined flow, providing an update to media content in a current element, [], or an update to media content in a previous element in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with the current element is received from the at least one user via the at least one user interface of the at least one user device (at least at Figures 9-12, and 14, and ¶ [0119] and [0124], wherein the user is prevented from viewing answers provided by other users for frames in a particular set of response templates until after they have submitted their responses for the frames in the particular set of response templates in (933), which includes a current frame they are completing. Thereby, user advancement in the learning experience is prevented at least in 
Rochelle et al. is arguably silent on the system automatically withholding updates to media content as the teach must manually select the “Freeze” button, but Jeong teaches: [a collaborative learning experience with a plurality of elements, which performs the steps of] automatically withholding, according to the predefine flow, providing an update to media content in a current element [] in the at least one learning experience to the at least one user interface of the at least one user device associated with the at least one user by preventing the at least one user interface of the at least one user device associated with the at least one user from advancing in the learning experience until an expected user input associated with the current element is received from the at least one user via the at least one user interface of the at least one user device (at least at Figures 12-13 and ¶ [0210]-[0214], wherein a sequence of flash cards are presented to a plurality of users simultaneously. Wherein the answers provided by other users to a particular flash card are only provided to the user once they have submitted their own answer. Wherein this flow occurs automatically, without the need for a user to specify this requirement).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for the freeze button configuration to be enabled automatically, such that users are always prevented from viewing the responses provided by others until they have provided their own responses, as taught by Jeong, for the purpose of ensuring that a user’s answers are not influenced by the answers of others for the benefit of helping ensure that the user’s submitted work is an accurate reflection of their knowledge. 
Rochelle et al. is also arguably silent on having certain elements group students into collaborative groups for that element, wherein there is a different group for every element, having the teacher define the groups, and enabling sharing of group responses between groups, but Colby et al. teaches: [a collaborative learning experience with a plurality of elements/challenges, which performs the steps of] wherein at least one first element of the plurality of elements is preconfigured to: (i) automatically associate the at least one user with at least one first predefined other user of the plurality of users in a first group of users for the at least one first element such that the first group of users can interact with each other through the at least one first element, wherein the remaining users of the plurality of users cannot interact with the first group of users through the at least one first element, (ii) share first user input associated with the at least one first element from the at least one user with one or more first predefined other4UA3870.DOCxPage 2 of 18Application No. 15/030,946Paper Dated: July 10, 2020 In Reply to USPTO Correspondence of January 10, 2020Attorney Docket No. 7192-1602084users of the plurality of users, (iii) provide an indication that the shared first user input associated with the at least one first element from the at least one user is received from the first group of users (at least at Figure 5A-B, and [0240]-[0250], [0282]-[0290] and [0220], wherein a plurality of students are given a plurality of challenges/elements. Wherein students are grouped into different groups for each challenge based upon educator input in [0220], and [0282]-[0290]. Wherein only students within a group collaborate in answering a question and can view each other’s answer via the interface provided in Figure 5B and [0250]-[0266]. Wherein [0246], [0258] after the students within the group reach a consensus they may view the answers provided by other groups for the challenge as in [0267]), wherein the at least one first predefined other use of the plurality of users with which the at least one user is atomically associated with the in first group of users for the at least one first element is configured based on the teacher input received from the another user associated with the teacher role that launches the at least one learning experience  (at least at ¶ [0220], [0282]-[0290], wherein the first user is placed in particular groups for each challenge based on pairing with other randomly selected students as configured by the teacher input in [0284] and [0287] for the regrouping procedure)  wherein at least one second element of the plurality of elements is preconfigured to: (i) automatically associate the at least one user with at least one second predefined other user of the plurality of users in a second group of users for the at least one second element, wherein the remaining users of the plurality of users cannot interact with the second group of users through the at least one second element, (ii) share second user input associated with the at least one second element from the at least one user with one or more second predefined other users of the plurality of users, (iii) provide an indication that the shared second user input associated with the at least one second element from the at least one user is received from the at least one user, wherein the at least one first predefined other user is different than the at least one second predefined other user, wherein the one or more first predefined other users are different than the one or more second predefined other users, and wherein the first group of users is different than the second group of users (at least at Figure 5A-B, and [0240]-[0250], [0282]-[0290] and [0220], wherein the user is grouped in subsequent  (iv) automatically associate at least a portion of the remaining users in a third group of users for the at least one second element such that the third group of users can interact with each other through the at least one second element, wherein the remaining users of the plurality of users not in the third group of users cannot interact with the third group of users through the at least one third element, and (v) share third user input associated with the at least one second element from the at least a portion of the remaining users with one or more third predefined other users of the plurality of users(at least at Figure 5A-B and [0240] wherein other groups of users are assigned to the same element and may internally collaborate within their groups via the interface in Figure 5B. Wherein [0246], [0258] after the students within the group reach a consensus they may view the answers provided by other groups for the challenge as in [0267]), wherein the at least one first predefined other user is different than the at least one second predefined other user, wherein the one or more first predefined other users are different than the one or more second predefined other users, wherein the first group of users is different than the second group of users, wherein the third group of users is different than the first group of users and the second group of users (at least at ¶ [0282]-[0290], wherein different groups are chosen for each challenge), wherein the at least one second element is associated with a problem with at least one correct solution (at least at 5B and [0324], wherein the question asked to the class/groups have at least one correct answer, wherein any answer input by the students is deemed correct), wherein each of the second group of users and the third group of users are presented the problem by the at least one second element, wherein, in response to the second group of users inputting the at least one correct solution to the at least one second element, the second group of users is directly routed to a subsequent element (at least at [0258], wherein after the groups answer is submitted it is deemed correct and they are directed to view other group responses in [0258], thereby being routed to a subsequent element of the learning sequence), […]5, wherein, in response to the third group of users inputting the at least one correct solution to the problem to the additional element, the third group of users is routed to the subsequent element, and wherein the at least one correct solution input by the second group of users and the at least one correct solution input by the third group of users are shared with each of the second group of users and the third group of users in the subsequent element (at least at [0258], wherein after the groups answer is submitted it is deemed correct and they are directed to view other group responses in [0258] thereby being routed to a subsequent element of the learning sequence. Also, see [0246] and [0267]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for students to be placed in unique groups when they reach certain collaborative elements, as taught by Colby et al., for the purpose of assessing the user’s collaboration skills with a variety of individuals, for the benefit of expanding the user’s pedagogic exposure and experience working together with diverse peers. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for teachers to control how groups are formed, as taught by Colby et al., for the purpose of enabling the teacher to control how students are grouped, for the benefit of enabling greater control and customization of the learning session.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for groups to share their responses with other groups, as taught by Colby et al., for the purpose of facilitating collaboration and communication between students after they have conducted their own analysis for the benefit of expanding students points of view and opportunities for discussion.
Alternatively, under MPEP §706.02(I)(A)&(B) in case the intended scope of the claimed term “defines” is disputed, Rochelle et al. is arguably silent on the system providing different media content to the teacher and student based entirely upon their role, but Hau et al. teaches: [a query based educational system with distinct teacher and student roles] wherein the teacher role defines the media content that the another user is provided in the predefined flow of the at least one learning experience, wherein the media content provided in the predefined flow to the another user associated with the teacher role is different than the media content provided in the predefined flow to the at least one user associated with the student role (at least at Figure 4 and 5, wherein a teacher device may view additional content (138-146) related to a question of a set of ordered questions (110) displayed on a student device (12), which is 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rochelle et al., for the media content to include additional information on a question for a teacher which is not provided to a student based entirely upon their role, as taught by Hau et al., for the purpose of providing the teacher with additional ways to teach students content that is not automatically provided to the student for the benefit of increasing the teacher’s teaching effectiveness and encouraging communication between students and educators regarding the rationale behind query answers.
Alternatively, under MPEP §706.02(I)(A)&(B) in case the intended scope of the conditional limitation is disputed, Rochelle et al. is arguably silent on the system providing additional material if an incorrect input is obtained, but Osoegawa teaches: [a online learning system] wherein the at least one second element is associated with a problem with at least one correct solution (at least at Figure 6-7, wherein a problem is presented with more than one solution in [0055] based on keyword matching), wherein each of the second [user] and the third [user] are presented the problem by the at least one second element, wherein, in response to the second [user] inputting the at least one correct solution to the at least one second element, the second [user] is directly routed to a subsequent element (at least at Figure 9A-B and Figure 8, wherein if the user answers the question correctly they are directed to a subsequent element in 9B including other correct answers provided by others), wherein, in response to the third group of users inputting an incorrect solution to the problem in the at least one second element, the third group of users is routed to an additional element that presents the third [user] additional materials associated with the problem (at least at Figure 8 and 9A, wherein if an incorrect solution is entered the user is routed to an additional element which present the user with additional materials), wherein, in response to the third [user] inputting the at least one correct solution to the problem to the additional element, the third [user] is routed to the subsequent element, and wherein the at least one correct solution input by the second [user] and the at least one correct solution input by the third [user] are shared with each of the [users] in the subsequent element (at least at (56) and 9B, wherein answers provided by all other users is provided to the users for review if more than one correct answer exists).
Rochelle et al., for additional information to be provided to the group of users if they incorrectly answer a question, as taught by Osoegawa, for the purpose of informing users of the educational topic if they are ignorant for the benefit of improving the pedagogic value of the system.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “to fix or mark the limits of” https://www.merriam-webster.com/dictionary/define
        2 The co-inventor Zaner is provided to identify Rochelle et al. (US Pub. 2013/0316322 A1), as Rochelle is the named invention on both the ‘322 and ‘136 applications.
        3 Shaffer et al. receives provisional support from 61/746,774 filed 12/28/2012.
        4 “to fix or mark the limits of” https://www.merriam-webster.com/dictionary/define
        5 See also MPEP §2111.05(II), wherein as this is a method claim, the aftermath of the conditional limitation need not be provided for in the prior art unless the condition is met. In this case, since the user’s do not provide incorrect answers they do not need to be provided with additional material